DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Cyzen (US Patent Application Publication 20190052018 A1) teaches: “a j-shaped apparatus 50, comprising: an outlet mounting portion (along 66) that includes a coupling surface (52, 54 and 56) for coupling to an electrical outlet 36, wherein the curved portion (along 74) includes an orifice 60 for threading a charging cord 10 and the outlet mounting portion includes an orifice 60 for securing a fastener 66 to the electrical outlet 36.".
However, Cyzen fails to provide, teach or suggest: a curved portion that includes at least one coupling surface for coupling to an upper surface of a charger block; and a linear portion between the curved portion and the outlet mounting portion that includes at least one coupling surface for coupling to a lower surface of the charger block.
Claims 2-14 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 15, Cyzen (US Patent Application Publication 20190052018 A1) teaches: “a J-shaped charger lock kit 50, comprising: a charger lock 50 that includes: an outlet mount (adjacent to 66); a substantially linear portion (along 52); and a substantially curved portion; wherein the substantially linear portion (along 52) is positioned between the outlet mount (adjacent to 66) and the substantially curved portion; a threaded fastener 66 and/or tool (66, see paragraph [0035]); a charger block 26; and a charger cord 10, wherein the substantially linear portion (along 52) of the charger lock 50 provides a first coupling surface 52 to couple to a first portion (along 52) of the charger block 26 and the substantially curved portion provides a second coupling surface 54 to couple to a second portion (along 26 which contacts 54) of the charger block 26".
However, Cyzen fails to provide, teach or suggest: the charger lock provides a first coupling surface to couple to a lower surface of the charger block and the substantially curved portion provides a second coupling surface to couple to an upper surface of the charger block.
Claims 16-17 are dependent on claim 15 and are therefore allowable for the same reasons.  
As per claim 18, Cyzen (US Patent Application Publication 20190052018 A1) teaches: “a J-shaped apparatus 50 configured to secure a device charger, comprising: a unitary body (along 50) that includes a curved portion (along 74)  and a linear portion (along 52), a first coupling surface 52 included as part of the curved portion (along 74), an orifice 60 included as part of the curved portion (along 74)  for securing a charger cord 10; a second coupling surface 54 included as part of the linear portion (along 52), and a mounting surface (adjacent and along to 66) that includes an orifice 60 configured to receive a fastener 66 for fastening the J-shaped apparatus 50 to an electrical outlet 36".
However, Cyzen fails to provide, teach or suggest: a first coupling surface included as part of the curved portion to couple to an upper surface of the charger; the curved portion for securing a charger cord; a second coupling surface included as part of the linear portion to couple to a lower surface of the charger.
Claims 19-20 are dependent on claim 18 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831           
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831